NO. 07-02-0187-CR
                                  NO. 07-02-0188-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JULY 25, 2002

                         ______________________________


                        DAVID RUSSELL HALE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

       NOS. 44,828-A, 33,491-A; HONORABLE DAVID L. GLEASON, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant David Russell Hale attempted to file notices of appeal pro se in the

referenced matters. Because there was confusion surrounding which orders he was

appealing and no clerk’s or reporter’s records had been received, we abated and

remanded the appeals to the trial court for a determination as to whether appellant had

abandoned his appeals. We have now received a transcript of the hearing held by the trial
court in which appellant stated on the record that he no longer wished to pursue those

appeals. We have also received findings of fact and conclusions of law signed by the trial

court in which it has been found that appellant has abandoned his appeals.


       An appeal may be voluntarily dismissed in a criminal case if the party withdraws his

notice of appeal by filing a written withdrawal personally signed by him with this court. Tex.

R. App. P. 42.2(a). However, we have the authority, pursuant to Rule 2 of the Rules of

Appellate Procedure, to suspend the operation of Rule 42.2(a) for this appeal only, and find

that appellant has voluntarily dismissed his appeals by virtue of his testimony during the

hearing, despite his lack of compliance with that rule. See Conners v. State, 966 S.W.2d
108, 110-11 (Tex.App.--Houston [1st Dist.] 1998, pet. ref’d). Therefore, because the record

shows appellant no longer wishes to pursue his appeals, they are hereby dismissed.


       Having dismissed these appeals as requested by appellant, no motions for

rehearing will be entertained and our mandates will issue forthwith.



                                                  John T. Boyd
                                                   Chief Justice

Do not publish.




                                              2